          Case 3:19-cv-00209-VAB Document 58 Filed 05/10/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

 MCNEIL, et al., on behalf of themselves and all
 others similarly situated,
         Plaintiffs,
         v.
 YALE UNIVERSITY et al.

                                                                   No. 3:19-cv-00209-VAB


         Defendants.                                               May 10, 2019



              SUBMISSION IN ADVANCE OF DISCOVERY CONFERENCE

        Plaintiffs respectfully provide this submission to the Court in anticipation of the telephonic

discovery conference scheduled for May 14, 2019, Dkt. No. 55, concerning the Motion for a Stay of

Discovery that Defendant Yale University (“Yale”) filed on May 6, 2017. Dkt. No. 52. As this

submission is only intended to provide this Court with an overview of Plaintiffs’ position for use

during the Discovery Conference, Plaintiffs respectfully reserve their rights under L. Civ. R. 7(a)(2)

and Dkt. No. 47 to file a formal opposition memorandum to Yale’s Motion by May 28, 2019, should

further briefing be required.

        This “Court’s regular practice normally requires the parties to commence discovery, even

while a motion to dismiss is pending.” Kollar v. Allstate Ins. Co., No. 3:16CV01927 (VAB), 2017

WL 10992213, at *1 (D. Conn. Nov. 6, 2017). Yale’s Motion fails to set forth any compelling reasons

to deviate from this norm.

        First, contrary to Yale’s assertions, there should be no presumption that the Court will grant

Yale’s dismissal motion. Hardly a “threadbare recital[],” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009),

                                                  1
          Case 3:19-cv-00209-VAB Document 58 Filed 05/10/19 Page 2 of 4



the Complaint describes over a decade of fraternity-related misconduct at Yale, and states plausible

claims against Yale for violations of Title IX, 20 U.S.C. §§ 1681 et seq, and Connecticut state law.

        Second, by calling for a stay of all discovery, Yale forecloses reasonable discovery that can

commence without a significant expenditure of time, money, and effort. The parties should be allowed

to engage in the initial steps of discovery (e.g. serving document requests, exchanging certain policy

documents), so that full discovery can proceed expeditiously following the Court’s decision on the

forthcoming dismissal motions. See Kollar, 2017 WL 10992213, at *2 (“[S]hould that [dismissal]

motion be denied in due course the case will have to continue expeditiously. A stay is therefore

inappropriate at this time.”).

        Third, contrary to Yale’s representations, Plaintiffs will be prejudiced by a stay of discovery.

Plaintiffs are part of a transitory college student population, and key witnesses may graduate or

otherwise leave Yale University. Therefore, time is of the essence.

        Accordingly, Plaintiffs respectfully request that the Court deny Yale’s Motion for a Stay

of Discovery.



                                                        _/s/ David Tracey___________
                                                        David Sanford*
                                                        David Tracey*
                                                        Albert Powell*
                                                        Scott Sullivan*
                                                        SANFORD HEISLER SHARP, LLP
                                                        1350 Avenue of the Americas, 31st Floor
                                                        New York, New York 10019
                                                        Telephone: (646) 402-5650
                                                        Facsimile: (646) 402-5651
                                                        dsanford@sanfordheisler.com
                                                        dtracey@sanfordheisler.com
                                                        apowell@sanfordheisler.com
                                                        ssullivan@sanfordheisler.com
                                                        *admitted pro hac vice



                                                   2
Case 3:19-cv-00209-VAB Document 58 Filed 05/10/19 Page 3 of 4



                                  Daniel Schneider (CT Bar No. ct12308)
                                  SCHNEIDER LAW FIRM, LLC
                                  112 Broad St, Floor 1
                                  Milford, CT 06460
                                  Telephone: (203) 874-0030
                                  Facsimile: (203) 878-0117
                                  daniel@Schnieder-Law-Firm.com

                                  Attorneys for Plaintiffs and the Proposed
                                  Class




                              3
         Case 3:19-cv-00209-VAB Document 58 Filed 05/10/19 Page 4 of 4




                                CERTIFICATE OF SERVICE
        I certify that on this 10th day of May, 2019, a copy of the foregoing was filed
electronically through the Court’s CM/ECF system, which will send a notice of filing to all
counsel who are registered users. Notice of this filing will be sent to counsel for Wallace H.
Campbell & Company via first class mail at the following address:


Alan R. Spirer, Esq.
830 Post Road East
P. O. Box 5201
Westport, CT 06881-5201


                                                     /s/ David H. Tracey
                                                     David H. Tracey
